DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	It is noted that the applicant uses the term ‘automatedly’ in claims 9, 15, and 20. This term is not defined in the specification of the application and does not have a common dictionary definition, but searches suggest that this term is used interchangeably with the word ‘automatically’ (Wiktionary) and as such will be interpreted as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 7, 8, 9, 10, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 20210309354 A1) in view of Lee (US 20210016926 A1), and Smith (GB 2559752 A).  

Regarding claim 1 (as best understood), Parker discloses a system for loading and securing a payload in an electric vertical take-off and landing (eVTOL) aircraft, the system comprising:
a payload pallet (Parker, figure 4b, item 127)
a fuselage (Parker, figure 1, item 110, flying vehicle including a fuselage);
a swing nose configured to move from its flight orientation to create an opening for internal loading of aircraft and further comprising (Parker, figure 1, item 115, swing nose):
a hinge mechanically coupled to at least the fuselage (Parker, figure 3, item 116, hinge between swing nose and fuselage);
a latching mechanism configured to secure a loaded payload pallet to the fuselage (Parker, figure 4a, retention element rotates to secure payload);
a conveyor mechanism configured to transport the payload pallet into the fuselage (Parker, figure 5a, item 154, conveyer), except:
where the payload pallet comprises:
multilevel container refrainment hardware, including shelving; and
hardware disposed in a grid pattern on a floor pan of the payload pallet, wherein the grid pattern of the floor pan allows for a plurality of payload arrangements on the payload pallet;
wherein the reconfigurable swing nose is further configured to allow for swapping of the hinge and a plurality of locking mechanisms to accommodate a plurality of swinging arcs of the reconfigurable swing nose.

Lee teaches a payload pallet comprising multilevel container retainment hardware configured as shelving (Lee, figure 10, items 254 and 256, cargo pallet with one base level and an upper level formed by platforms that act as shelving)
	Parker and Lee are both considered analogous art as they are both in the same field of aircraft cargo accommodations. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the pallet of Parker to include the multilevel retainment hardware of Lee in order to support packages (Lee, paragraph 41).

Smith teaches a payload pallet comprising:
cargo retainment hardware disposed in a grid pattern on a floor pan of the payload pallet (Smith, figure 2, item 7, castellations installed into a grid of receivers act as retainment hardware for restraining a payload), wherein the grid pattern of the floor pan allows for payload arrangements on the payload pallet (Smith, abstract and figure 2, items 7 and 9, castellations can be arranged in locating points laid out in a grid to accommodate different payload arrangements).
	Parker as modified by Lee and Smith are both considered analogous art as they are both in the same field of vehicle cargo accommodations. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the pallet of Parker as modified by Lee to have castellations and the associated receivers for reconfiguring the castellations of Smith in order to provide for efficient arrangements of loads in a load space of a vehicle (Smith, abstract).

Parker as modified by Lee and Smith teaches the claimed invention except for wherein the reconfigurable swing nose is further configured to allow for swapping of the hinge and a plurality of locking mechanisms to accommodate a plurality of swinging arcs in order to meet whatever design criteria desired, for example, if the aircraft was inside a hangar for maintenance, there may be a benefit of having the aircraft with a sideways swing open for height constraints, however, if no height constraints were required, one may prefer to have a vertical swing, where maintenance crews could more easily attached the nose code to ceiling supports to repair hingers, in either event, it’s a matter of engineering design of how one would want to have the reconfigurable swing nose mounted.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the swing nose and locking mechanisms by swapping the locations of the swing nose and locking mechanism, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 4, Parker as modified by Lee and Smith teaches the system of claim 1, wherein the swing nose is configured to move by rotation along a radius, wherein the axis of the rotation of the swing nose is orthogonal to an aircraft longitudinal axis (Parker, figure 1, item 115, nose rotates about the transverse axis, which is orthogonal to the longitudinal axis).

Regarding claim 7, Parker as modified by Lee and Smith teaches the system of claim 1, wherein the hinge is mechanically coupled to at least a portion of the fuselage and at least a portion of the swing nose (Parker, figure 3, item 116, hinge between swing nose and fuselage).

Regarding claim 8, Parker as modified by Lee and Smith teaches the system of claim 1, wherein the hinge is actuated manually (Parker, nose actuation system including hydraulics is capable of being actuated manually).

Regarding claim 9, Parker as modified by Lee and Smith teaches the system of claim 1, wherein the hinge is actuated automatedly (Parker, nose actuation system including hydraulics is capable of being actuated automatedly).

Regarding claim 10, Parker as modified by Lee and Smith teaches the system of claim 1, wherein the hinge is actuated by pneumatic systems, hydraulic systems, or electronic systems (Parker, paragraph 36, nose includes actuators such as hydraulic actuators for rotating the nose about the hinge).

Regarding claim 11, Parker as modified by Lee and Smith teaches the system of claim 1, wherein the latching mechanism is configured to secure a payload such that the payload does not move relative to aircraft (Parker, paragraph 40, sentence 1, retention element secures payload).

Regarding claim 16, Parker as modified by Lee and Smith teaches the system of claim 1, wherein the conveyor mechanism is configured to transport a payload through the opening (Parker, paragraph 65, sentence 1, conveyer transfers packages onto the aircraft storage region).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable Parker (US 20210309354 A1) in view of Lee (US 20210016926 A1), and Smith (GB 2559752 A), as applied to claim 1 above, and further in view of Karni (WO 2021046558 A1).
Regarding claim 2, Parker as modified by Lee and Smith teaches the system of claim 1, except:
wherein the fuselage comprises structural elements further comprising at least a frame, pillar, former, stringer, intercostal, or rib.
Karni teaches an aircraft with a swing nose, wherein the fuselage comprises structural elements further comprising at least a frame, pillar, former, stringer, intercostal, or rib (Karni, figure 6a, item 104a, structural frame).
	Parker as modified by Lee and Smith and Karni are both considered analogous art as they are both in the same field of freighter aircraft systems. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the system of Parker as modified by Lee and Smith with the fuselage structures of Karni in order to reinforce the fuselage structure.

Regarding claim 3, Parker as modified by Lee, Smith, and Karni teaches the system of claim 2, wherein the structural elements comprise metals, metal alloys, wood, or composites (Karni paragraph 61, standard fuselage materials can be used in aircraft including metals, metal alloys, or composites like carbon fiber).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable Parker (US 20210309354 A1) in view of Lee (US 20210016926 A1), and Smith (GB 2559752 A), as applied to claim 4 above, and further in view of Karni (WO 2021046558 A1).

Regarding claim 5, Parker as modified by Lee and Smith teaches the system of claim 4, except:
wherein the swing nose comprises composites and carbon fiber composites.
Karni teaches an aircraft with a swing nose, wherein the swing nose optionally comprises composites and carbon fiber composites (Karni paragraph 61, standard fuselage materials can be used in aircraft including composites like carbon fiber).
	Parker as modified by Lee and Smith and Karni are both considered analogous art as they are both in the same field of freighter aircraft systems. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the swing nose of Parker as modified by Lee and Smith with the composite carbon fiber construction of Karni in order to utilize carbo fiber’s good specific strength.

Claim 12-15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 20210309354 A1) in view of Lee (US 20210016926 A1), and Smith (GB 2559752 A), as applied to claim 11 above, and further in view of Prete (US 3810534 A).
Regarding claim 12, Parker as modified by Lee and Smith teaches the system of claim 11, except:
wherein a first component of the latching mechanism is disposed on the payload and a second component is disposed on the fuselage, and wherein the first and second components are configured to mechanically couple the payload to the fuselage.
Prete teaches a pallet locking mechanism wherein a first component of the latching mechanism is disposed on the payload and a second component is disposed on the fuselage, and wherein the first and second components are configured to mechanically couple the payload to the fuselage (Prete, figure 11, items 99 and 12, pallet acts as first component and is engaged by the aft locking arm which acts as the second component on the fuselage).
	Parker as modified by Lee and Smith and Prete are both considered analogous art as they are both in the same field of cargo aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the cargo locking mechanism of Parker as modified by Lee and Smith with the locking mechanism of Prete as suggested by Prete in order to automatically secure cargo without the need for manual operation or an external power source (Prete, paragraph 1).
Regarding claim 13, Parker as modified by Lee, Smith, and Prete teaches the system of claim 12 wherein the latching mechanism comprises a springs latch (Prete, figures 7 and 10, item 32, latch is a variation of a draw latch including a spring making it a spring latch).

Regarding claim 14, Parker as modified by Lee, Smith, and Prete teaches the system of claim 12, wherein the latching mechanism is actuated manually (Prete, abstract, latch is capable of being manually actuated when necessary).

Regarding claim 15, Parker as modified by Lee, Smith, and Prete teaches the system of claim 12, wherein the latching system is actuated automatedly (Prete, figures 7-11, automatic latch actuation shown).

Regarding claim 17, Parker as modified by Lee, Smith, and Prete teaches the system of claim 15, wherein the conveyor mechanism is configured to transport a payload from an exterior of an aircraft to an interior of an aircraft (Parker, paragraph 65, sentence 1, conveyer transfers packages onto the aircraft storage region).

Regarding claim 19, Parker as modified by Lee, Smith, and Prete teaches the system of claim 15, wherein the conveyor mechanism is actuated manually (Parker, paragraph 65, sentence 6, conveyer can be controlled automatically).

Regarding claim 20, Parker as modified by Lee, Smith, and Prete teaches the system of claim 15, wherein the conveyor mechanism is actuated automatedly (Parker, paragraph 65, sentence 7, conveyer system can be manually controlled by an operator).

Response to Arguments
Applicant’s arguments, see pages 4-6 of applicant’s reply, filed 9/30/2022, with respect to drawing objections, claim objections and 35 USC § 112 rejections of claims 1-17 and 19-20 have been fully considered and are persuasive.  The objections/rejections of these drawings/claims have been withdrawn. 

Applicant's arguments filed 9/30/2022 have regarding the “multilevel retainment hardware” been fully considered but they are not persuasive. Applicant alleges in page 8 of applicant’s reply that Lee fails to teach “multilevel container retainment hardware configured as shelving.” In contrast Lee does teach multilevel container retainment hardware configured as shelving. Figure 7 of Lee shows a pallet forming retainment hardware with a first level of the multilevel containment hardware which is configured as a shelf (Lee, figure 7, item 94) and a second level of the multilevel containment hardware which is formed from the pallet extension and configured as a second shelf (Lee, figure 7, item 102 and ¶54 which states “For example, as illustrated in FIG. 7, packages 182 and 184 may be supported on support surfaces 102 instead of on liner upper surface 94”). Additionally, figure 10 shows an alternative body that more clearly shows “multilevel container retainment hardware configured as shelving” and the respective citation has been adjusted. 

Applicant’s arguments regarding the newly added limitation directed towards the swing nose with respect to claim(s) the 35 USC § 102/103 rejections of claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura (US 20090045288 A) teches a swing tail aircraft and a method for closing the siwng tailo and latches for securing the swing tail,
Kuppan (US 20180099749 A1) teaches a draw latch locking mechanism for securing loads in an aircraft
Tharratt (US 3009672 A) teaches a swing nose aircraft using an alternative hinge deisgn
Helou (US 7261257 B2) teaches a swing nose aircraft with structural features designed to carry shipping containers.
Bequette (US 6503036 B1) teaches a floor extention acting similar to a pallet which includes a grid and hardware for securing a load which is re-configurable using the grid
Douglass (US 6648569 B2) teaches a floor insert acting similar to a pallet which includes a grid system for securing cargo.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642